fa~CE~YED' ~N
                                                              COOAT OF CRffliiiN~t 4~&\lS
                                         IN THE
                                                                    JIJN 1.~ 2~15
                               COURT OF CRIMINAL APPEALS
                                                                Ab~l ~cos~a, CU®rk
                                       OF TEXAS



                        APPLICATION FOR WRIT OF MANDAMUS


                     Trial Court Cause No. WOB-51421-Y(A)
              IN THE CRIMINAL DISTRICTCOURT NO.7, DALLAS COUNTY, TEXAS


STYLE:        EX PARTE WARREN LABON DAVIS,   Applicant



TO:     THE HONORABLE COURT OF CRIMINAL APPEALS


        COMES NCM,   WARREN LABON DAVIS, TDCJ No. 15294201 currently an INMATE

in    th~   TEXAS DEPARTMENT OF CRIMINAL JUSTICE, (TDCJ) 1   respectfully files his

PETITION for application for WRIT OF MANDAMUS       asking the .HIGH COURT to issue

an ORDER to the lower convicting court compelling them to ACf1 and to FORWARD

the applicant's      APPLICATION FOR WRIT OF HABEAS CORPUS to the COURT OF CRIMINAL

APPEALS without delay.


       The APPLICANT also seek LEAVE OF THE HONORABLE COURT.TO ORDER the CLERK

OF DALLAS COUN'I'Y :TEXAS to preform her MINISTRIAL DUTY 1   and to TRANSMIT. said

APPLICATION FOR WRIT OF HABEAS CORPUS under cause No. WOB-51421-Y(A) to the

ffiURT OF CRIMINAL APPEALS within 30 days from the date of the COURT'S ORDER.
                                                          WRIT NO. WOB-51421-Y(A)




                            FACTUAL STATEMENT OF THE CASE


       On or about November 28; 2012 the applicant filed.his instant application

 for WRIT OF HABEAS CORPUS with the CLERK OF DALLAS COUNTY TEXAS.         Case No. WOB-51421 Y(A)

 was assigned and the convicting COURT and DISTRICT ATTORNEY were both served with
a copy of the WRIT.


       On   or about December 20, 2012 the COURT signed an ORDER allowing the DISTRICT

ATTORNEY time to resolve controverted/ previously unresolved. issues in the case.

One year later, on or about     December 13, 2013   filed the STATE'S RESPONSE TO

THE APPLICATION :OR WRIT OF HABEAS CORPUSt and in 'it's response requested additional

time to file a SUPPLEMENTAL RESPONSE at a later date.


       On or about March 10, 2014 the .STATE filed it's SUPPLEMENTAL RESPONSE TO THE

pending APPLICATION FOR WRIT OF HABEAS CORPUS but filed        NO "    Findings of Facts

and or Recommendation to the COURT on it's position with respect to said WRIT. "


       Since the filing of the SUPPLEMENTAL RESPONSE filed on March 10, 2014 the

COURT, nor the CLERK has NOT taken any action whatsoever/ and to date, the APPLICANT'S

WRIT OF HABEAS CORPUS has just been sitting dormant in the CONVICTING COURT for a

[ Additional Year ] · now without DUE PROCESS.      It   is for those foregoing reasons

the. PETITIONER now seek    permission from. the HONORABLE COURT OF CRIMINAL APPEALS

for issuance of a     WRIT OF MANDAMUS , against the CRIMINAL DISTRICT COURT 7 IN DALLAS

COUNTY TEXAS,     AND THE DISTRICT 9LERK OF DALLAS .COUNTY TEXAS      compelling them to

ACT.




                                         2).
                                                              WRIT No.    WOR-51421-Y(a)

·,




           Applicant contends that he has complied with the Judicial requirements

      governing the issuance of a STATE WRIT OF MANDAMUS and hereby offer the following

      in support of said argument.


           a) •         Applicant 's Writ of Habeas Corpus was filed on 11/28/2012 and
                       .received and processed by the CLERK OF THE COU\l'rY on the same date.


          b) •         . Said Writ of Habeas corpus was returnable \to the COURT OF CRIMINAL
                       APPEALS OF TEXAS   and therefore the CONVICTING COURT has a DUTY TO ACT.


           c).         Between   December 20, 2013     to present date,   the Applicant has
                       both written letters to the CLERK OF THE COURT,       and has elicited
                       the help of family members by      calling the COURT asking for the WRIT

                       to be !forwarded to the COURT OF CRIMINAL APPEALS.


           d).          As of the date of this filed APPLICATION FOR WRIT OF MANDAMUS, the

                        Convicting Court, nor the DISTRICT CLERK OF DALLAS COUNTY TEXAS has

                       ·NOT transmitted or forwarded the applicant's WRIT to the HIGH COURT.



                                   ADDITIONAL FACIDRS TO CONSIDER


          Once the s·rNrE delays the transmission of a WRIT OF HABEAS CORPUS by issuing

     an ORDER designating issues to be resolved'           the C()DRT MUST enter it's FINDINGS OF FACTS

     AND CONCLUSIONS OF LAW prior to saio transmission..            If the STATE has requested or

     ORDERED      an    Affidavit. from any defense attorney resulting from a claim of Ineffective

     Assistance of Counsel raised as a GROUND,           the attorney. MUST comply with the

     COURT'S ORDER.


                                                 3).
                                                              WRIT No.   W08~51421-Y(A)




      In the STATE'S RESPONSE AND.SUPPLEMENTAL reply filed on 3/10/2014, the

DISTRIC'J' ATTORNEY representing the STATE request the following;

              To that end, the STATE .requests that this COURT gather

              eviden~e    by requesting an affidavit from Applicant's Trial

              Attorney,   Mr. Scottie Allen     whiCh provides the information

              needed to dispose of Applicant's claims.


The applicant has NOT received a copy of any affidavit from Attorney Scottie Allen,

The applici>.nt has NOT received any Findings of Facts from the Convicting Court

and this DELay    attempts to be a reason to Delay Justice and keep the applicant

incarcer.:z.tted when in fact he may be entitled to         Relief.



     The supreme Court has held that any delay outside of eighteen (18) months by

the CONVICTING COURT is impermissible,         and a WRIT OF MANDAMUS should issue if sought.

Hete in this instance case NOW before the COURT,             the convicting COURT has held the

applicant's    APPLICATION FOR WRIT OF HABEAS CORPUS for over Two years and               Seven months.

This is well outside of the zone of Judicial reasoning, and unacceptable.

     Citing      Johnson v. Rodger    917 F2d        1283
Mart. v. Hamlin, 25   s.w.    3d     718, 719




                                         4).
                                                              WRIT NO.      W-08-51421-Y(A)




                                            PRAYER




       Applicant pray the HONORABLE COURT OF CRIMINAL APPEALS issue an ORDER so

directing the DALLAS COUNTY DISTRICT.CLERK           AND THE CONVICTING COURT TO ~onclude

it's . FINDINGS OF FACTS AND CONCLUSIONS OF LAW within             30 days from the date of the

COURTS.ORDER      and to TRANSMIT      the applicant's     WRIT OF HABEAS CORPUS      along with

any additional        findings to the COURT OF CRIMINAL APPEALS without delay.



       Signed and     Submitted this    /[f-h     day of   JUNE   2015




                                                               w~j
                                                               warrenLan Davis
                                                               Applicant/Pro Se




                                 CERTIFICATE OF SERVICE



       I,     WARRENLABON DAVIS, TDCJ No. 1529420          ~ertify that a true and correct

copy of this foregoing inst~timent has been .served on the               party listed below

via   u.s.   Mail, postage prepaid by placing in the prison mail box this             /Jfh    day

of    JUNE    2015.


 IN THE COURT OF CRIMINAL APPEALS
 P.O. Box 12308, Capitol Station
 Austin, Texas 78711                                              ~~-
                                                                  Warren Labon Davis
                                                                  Applicant/Pro Se




                                            5).
                                                     WRIT No.   WOS-51421-Y(A)




                           INMATE UNSWORN DECLARATION



       I,   WARREN .L. DAVIS,   TDCJ No. 1529420     declare under penalty of perjury

that all information listed herein Js dJue and correct to the best of my knowled~e,

I am   currently incarcerated in TDCJ located at 1525 F.M. 766             Cuero, Texas 77954

in DEWITT COUNTY TEXAS.


                Signed this / /   +h   day of JUNE    2015




                                                                    1?-.      :~---·=2       __]
                                                                ~~ha~rr~e-n-~~L~.~~a~v~i-8------
                                                                 Applicant/Pro Se




                                           6).
                                                      WRIT No. WOB-51421-Y(A)




                       APPLICATION FOR WRIT OF MANDAMUS




                       SUPPORTING. J)()(lJMENTS- EXHIBITS




1).   EXHIBIT   (A).     Confirmation of filedWRIT from the DISTRICT CLERK



2).   EXHIBIT (B).       Copy of Order designating issues from the Court
                                    GARY FITZSIMMONS
                               DALLAS COUNTY DISTRICT CLERK



                                                                     Date:      November 28,2012

                                                                       RE:      W08·51421 Y(A)

                                                               Ex Parte:        WARREN LABON DAVIS




Dear Mr./Ms.DA VIS

   The application for Writ in the above styled cause has been referred to the CRIMINAL

District Court #7, · Dallas County, Texas for processing. Please be advised that all future

correspondence should indicate the above listed cause number.


Sincerely, ·




                       133 North Riverfront Blvd. LB 12- Dallas, Texas 75207- (214) 653-5973
                            FAX (214) 653-5986- e-mail: Sylvia.Medrano@DallasCounty.org
                     Web Site: www.dallascounty.org/department/d istrictclerk/districtclerk_index.html
                                                            . _.    ....   :'




              .               .
           ... W.ARRENLABON Df\VIS,                                                  · nisTRrcr   co uRi No.    1 .· ·

             APPLICANT                                                          *   .. DALLAS COUNTY, TEXAS




             application are controverted, l.mresolvcd factual. issues which require additional evidence arid/or·

            · testim.ony to be re~o.ived. :· .

                    . Th~ court a-ppoints
                     '           :.
                                          April. E. Smith to re~olve the - issues and prepare. findings of .fact and
                                                                                     '
                                                                                                                         c~   ',




•,   ','




                                                                                         '::'




                                           ... '·.·.   ''


                   .. The Clerk of the Court is ORDERED to·send.? ~opy:(n-this order to Applicant, or Appiictmi's
                                                                   ,·,,                  .                 '·
                                                               ;   .~   ' .